PER CURIAM.
By petition and cross-petition for writ of certiorari we are asked to review an order *784of the Florida Industrial Commission bearing date of October 27, 1965.
After having heard oral argument and having considered the record and the briefs of the parties we have determined that in entering the order complained of the commission did not deviate from the essential requirements of law. The petition and the cross-petition are both denied.
The respondent, Dale W. Calhoun, is granted an attorney’s fee of $350.00.
It is so ordered.
DREW, O’CONNELL, ERVIN and HOBSON (Ret.), JJ., concur.
THORNAL, C. J., dissents in part.